                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PHILLIP RACIES,                                    Case No. 15-cv-00292-HSG
                                   8                    Plaintiff,                          ORDER ON ADMINISTRATIVE
                                                                                            MOTION TO FILE UNDER SEAL
                                   9             v.
                                                                                            Re: Dkt. No. 263
                                  10     QUINCY BIOSCIENCE, LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant filed an administrative motion to file documents under seal in connection with

                                  14   its brief concerning a dispute over whether Defendant may cross examine Plaintiff on his medical

                                  15   condition. Dkt. No. 263. For the reasons articulated below, the Court DENIES the motion.

                                  16     I.   LEGAL STANDARD

                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  27   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  28   disclosure and justify sealing court records exist when such ‘court files might have become a
                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                   7   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                   8   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                   9   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  10   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  11   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  12   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966
Northern District of California
 United States District Court




                                  13   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  14    II.   DISCUSSION

                                  15          Because Defendant moves to file documents related to a nondispositive motion, the Court

                                  16   will apply the lower good cause standard. Defendant seeks to file under seal Exhibit A to the

                                  17   Declaration of Joshua G. Simon in support of Defendant’s brief concerning Plaintiff’s objection,

                                  18   and portions of its brief which purportedly reference the proposed sealing material. Dkt. No. 263,

                                  19   263-1. The only proffered justification for sealing is that the information was designated as

                                  20   “Highly Confidential” by Plaintiff. Dkt. No. 263-1 ¶ 3. But a designation of confidentiality is not

                                  21   sufficient to establish that a document is sealable. See Civ. L. R. 79-5(d)(1)(A). “Confidential” is

                                  22   merely the parties’ initial designation of confidentiality to establish coverage under the stipulated

                                  23   protective order. See Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. 12-cv-05501-SI, 2015

                                  24   WL 5117083, at *5 (N.D. Cal. Aug. 31, 2015) (“But good cause ‘cannot be established simply by

                                  25   showing that the document is subject to a protective order or by stating in general terms that the

                                  26   material is considered to be confidential’”) (quoting Bain v. AstraZeneca LP, No. 09-cv-4147,

                                  27   2011 WL 482767, at *1 (N.D. Cal. Feb. 7, 2011)). Thus, Defendant’s motion does not comply

                                  28   with Civil Local Rule 79-5(d)(1)(A). In addition, as the designating party for the materials,
                                                                                         2
                                   1   Plaintiff did not comply with Civil Local Rule 79-5(e)(1), because he did not file a declaration

                                   2   within four days of Defendant’s motion. See Civ. L.R. 79-5(e)(1).

                                   3           Further, the Court has reviewed Exhibit A and does not believe it contains confidential

                                   4   information concerning Plaintiff’s medical condition, and therefore does not warrant sealing.

                                   5   Accordingly, the Court DENIES Defendant’s motion to seal Exhibit A and the unredacted version

                                   6   of its brief.

                                   7   III.    CONCLUSION

                                   8           The Court DENIES Defendant’s administrative motion to file under seal. Dkt. No. 263.

                                   9   The Court DIRECTS Defendant to file public versions of all documents for which the proposed

                                  10   sealing has been denied within seven days of this order. Defendant may also file a new motion to

                                  11   seal within seven days of this order according to the requirements discussed above. Pursuant to

                                  12   Civil Local Rule 79-5(f)(1), documents filed under seal as to which the administrative motions are
Northern District of California
 United States District Court




                                  13   granted will remain under seal.

                                  14

                                  15           IT IS SO ORDERED.

                                  16   Dated: 2/20/2020

                                  17                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
